Case 1:17-bk-10570              Doc 125      Filed 03/26/19 Entered 03/26/19 12:34:27                 Desc Main
                                            Document     Page 1 of 22
                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF RHODE ISLAND


 In re: Marcus Charles Bernard Soori-Arach i                 BK No. 17-10570
        and Stephanie Tamgho,                                Chapter 7
        Debtors
 __________________________________________________________________________

                              DECISION ON OBJECTION TO EXEMPTION

            This matter is before the Court on the objection of the Chapter 7 Trustee (“Trustee”) to

 Debtor Marcus Soori-Arachi’s (“Mr. Soori”) second amended claim of exemption of a

 UTMA/UGMA account with Fidelity Investment Life Insurance under certain state exemption

 statutes. The account consists of a nonqualified, tax deferred annuity with a surrender value of

 $105,000. Mr. Soori opposed the Trustee’s objection, and on January 23, 2019, the Court held a

 final hearing and took this contested matter under advisement. In reaching its determination, the

 Court has carefully considered the parties’ relevant filings and respective arguments, their agreed

 statement of undisputed facts and attached exhibits, the various state exemption statutes in issue,

 and applicable case law. The Court concludes that the Fidelity account and the annuity it

 contains are not exempt from the bankruptcy estate under the Rhode Island statutes upon which

 Mr. Soori relies. He may, however, exempt $6,400 of the annuity’s liquidated proceeds under

 R.I. Gen. Laws § 9-26-4(16), the state catch-all exemption. 1

      I.    Jurisdiction

            The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334 and DRI LR

 Gen 109(a). This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (B).




 1
     The Trustee does not dispute Mr. Soori’s entitlement to this exemption in this limited amount.
Case 1:17-bk-10570           Doc 125      Filed 03/26/19 Entered 03/26/19 12:34:27                       Desc Main
                                         Document     Page 2 of 22


     II.   Relevant Procedural Background

           Despite the Court’s urgings to the contrary, and except for a brief period, Mr. Soori has

 represented himself. Getting to the point where this matter is ripe for final determination has

 followed a long, winding, and bumpy road. Along the way the parties have amended and refined

 their respective arguments. For brevity’s sake, the Court will avoid discussing all the twists and

 turns and limit the background information to what is particularly germane to its decision.

           Mr. Soori and his wife Stephanie Tamgho filed their joint voluntary petition under

 chapter 7 of the Bankruptcy Code 2 on April 10, 2017 (“Filing Date”). About a month later the

 Debtors amended their bankruptcy schedules (“Amended Schedules,” Doc. #21). On Amended

 Schedule A/B: Property, under the category of “deposits of money,” the Debtors listed a

 “Fidelity Trust/UTMA Account[]: 323026826” (“Fidelity Account”). On Amended Schedule C:

 Property Exempt, they claimed an exemption in the Fidelity Account for an “unknown amount.”

 The Debtors also indicated that there may be other accounts at various financial institutions that

 were established for Mr. Soori’s benefit when he was a minor, but they provided no specific

 information about these possible accounts.

           In accordance with her duties, the Trustee contacted various financial institutions to

 locate other potential accounts and obtain information about the Fidelity Account. In due course,

 the Trustee learned that the Fidelity Account actually contained a nonqualified, tax deferred

 variable annuity (“Annuity”). On June 6, 2018, with the assistance of counsel at the time, the

 Debtors filed their second amended bankruptcy schedules (“Second Amended Schedules,” Doc.

 #63). On Second Amended Schedule A/B, the Debtors accurately list the Fidelity Account as


 2Unless otherwise indicated, the terms “Bankruptcy Code,” “chapter,” “section,” and “§” refer to Title 11 of the
 United States Code, 11 U.S.C. §§ 101, et seq., as amended by the Bankruptcy Abuse Prevention and Consumer
 Protection Act of 2005, Pub L. No. 109-8, 119 Stat. 37 (“BAPCPA”).


                                                          2
Case 1:17-bk-10570             Doc 125      Filed 03/26/19 Entered 03/26/19 12:34:27                       Desc Main
                                           Document     Page 3 of 22


 consisting of the Annuity. On Second Amended Schedule C, the Debtors elect state and federal

 non-bankruptcy exemptions under 11 U.S.C. § 522(b)(3) and claim the full amount of the

 Fidelity Account and the Annuity proceeds as exempt under R.I. Gen. Laws 3 §§ 27-4-11—Rights

 of Beneficiaries to Proceeds of Policy As Against Creditors, 27-4-12—Provision for Exemptions

 From Encumbrance, Transfer, or Claims of Creditors, 27-18-24—Immunity of Benefits From

 Process, and 9-26-4(16)—Property Exempt From Attachment (the limited catch-all provision).

            On June 26, 2018, the Trustee objected to Mr. Soori’s exemption of the Fidelity Account

 under these cited Rhode Island statutory exemptions (“Objection,” Doc. #65). 4

 III.       Findings of Fact

            The facts relevant to the analysis of this matter are not in dispute. The Court makes the

 following findings of fact based on the Agreed Statement of Facts, Disputed Facts and

 Supporting Documents (“Agreed Statement,” Doc. #108) submitted by the parties, the exhibits

 attached to the Agreed Statement, which include the application for the purchase of the annuity

 and the annuity contract, and other exhibits attached to the parties’ various filings. 5

            Mr. Soori was born on March 15, 1983. In Omaha, Nebraska, on April 1, 1998, Mr.

 Soori’s father, Gamini S. Sooriyaarachchi, completed and submitted an application to purchase a

 “Variable and Fixed Annuity Issued and Administered by Fidelity Investment” for Mr. Soori’s


 3
     Unless otherwise indicated, hereafter “RIGL” refers to R.I. Gen. Laws, 1956.
 4 As previously indicated, the Trustee’s Objection to the exemption of the Fidelity Account under RIGL § 9-26-
 4(16)’s catch-all exemption is limited to the extent that the amount claimed as exempt exceeds $6,400, as the
 statutory limit is $6,500 and Mr. Soori used $100 of that amount to exempt cash on hand.
 5
   The parties’ Agreed Statement lists only one disputed fact: whether Mr. Soori had access to and control over the
 Fidelity Account, because the insurance company would not respond to him or his requests to liquidate the Annuity.
 At the January 23rd hearing, the Court asked Mr. Soori if he wanted an evidentiary hearing to resolve this disputed
 fact prior to the Court’s determination of the exemption issue. He unequivocally declined, stating that the resolution
 of this one factual issue was not necessary and the Court should determine that he is entitled to the exemption based
 on the undisputed facts and the law he relies on. The Court agrees with Mr. Soori that the listed disputed fact does
 not factor into the exemption analysis.


                                                            3
Case 1:17-bk-10570             Doc 125       Filed 03/26/19 Entered 03/26/19 12:34:27                          Desc Main
                                            Document     Page 4 of 22


 benefit (“Application,” Doc. #108, Exhibit A). On April 6, 1998, Mr. Soori’s father opened the

 UGMA/UTMA Fidelity Account with Fidelity Investment Life Insurance (“Fidelity”), in the

 name of “Gamini S. Sooriyaarachchi as custodian for Marcus C.B. Soori-arachi,” account

 number 323026826. That same day he purchased the non-qualified deferred variable Annuity for

 $10,040.77, which is held in the Fidelity Account. The terms of the Annuity are governed by the

 deferred annuity contract issued by Fidelity also on April 6, 1998 (“Annuity Contract,” Doc.

 #108, Exhibit B). 6 Under the Annuity Contract, the maturity date of the Annuity is April 1, 2068.

 On that date, the designated annuitant may make an election of payment distributions if the

 Annuity Contract has not previously been liquidated. The Application and the Annuity Contract

 designate Mr. Soori as the annuitant (“Annuitant”). As the Annuitant, Mr. Soori had the right to

 access the Fidelity Account and liquidate the Annuity for its surrender value when he turned 19

 on March 15, 2002. Notwithstanding, the Annuity remains in full force and effect and no funds

 have been withdrawn from the Fidelity Account since its inception.

          The Annuity Contract includes a death benefit payable to the designated beneficiary of

 the Annuity. The beneficiary receives the funds upon the death of the Annuity owner and

 Annuitant named on the Application. The Application and Annuity Contract identify Mr. Soori

 as the Annuity owner (“Owner”) and his probate estate as the primary beneficiary

 (“Beneficiary”) entitled to receive the Annuity proceeds upon his death. These designations have

 never been changed since the issuance of the Annuity Contract and the Annuity. 7




 6
  Although the Annuity Contract provided by the parties is dated March 29, 2018, the parties’ Agreed Statement
 clarifies that this date is not the date of the document, but rather the date Fidelity provided a copy of it to Mr. Soori.
 7
   Three additions to the Annuity Contract terms were added in the form of endorsements but they are not relevant to
 the issues presently before the Court. These endorsements include: (i) a Death Benefit Accumulation Period
 document, (ii) a Table of Surrender Charges, and (iii) a Change of Address.


                                                             4
Case 1:17-bk-10570            Doc 125      Filed 03/26/19 Entered 03/26/19 12:34:27                       Desc Main
                                          Document     Page 5 of 22


          On October 17, 2017, the Trustee notified Fidelity of Mr. Soori’s bankruptcy filing and

 requested that the ownership of the Fidelity Account be updated to reflect that Mr. Soori was no

 longer a minor. Based on this information, Fidelity amended the owner of the Fidelity Account

 from “Gamini S. Sooriyaarachchi as custodian for” Marcus Soori to simply Marcus Soori. This

 change was effective on October 30, 2017, and Mr. Soori, individually, was the designated

 Owner and Annuitant of the Annuity. 8

          In summary, Mr. Soori is the Annuity Owner and Annuitant, and his probate estate is the

 designated Beneficiary of the Annuity and entitled to its proceeds upon Mr. Soori’s death.

 IV.      Positions of the Parties 9

          A. Exemption Under RIGL § 27-4-11

          The Trustee objects to the exemption of the Fidelity Account under RIGL § 27-4-11,

 contending that it only applies to life insurance policies and is limited to protecting life insurance

 proceeds from the claims of the insured’s creditors. (Doc. ## 65, 114). In support, the Trustee

 refers to the separate definitions of “annuities” and “life insurance” in RIGL § 27-4-0.1(a) and

 (c). She also cites the Rhode Island Superior Court case of Rhode Island Hospital Trust National

 Bank v. Silverman, in which that court applied RIGL § 27-4-11 to prevent an insured’s creditors


 8
  The Court finds that the parties erroneously referred to the date of October 30, 2019, in paragraph 22 of the Agreed
 Statement. It is clear from the related agreed facts and the parties’ arguments that they intended to stipulate to the
 date of October 30, 2017.
 9
   In light of this proceeding’s twists and turns, which include Mr. Soori’s numerous filings in the form of letters
 addressed to the Court, this summary of the parties’ respective positions has been culled from the following filings:
 Trustee’s Objection to Exemption of Fidelity Account (Doc. #65); Debtor’s Response to Trustee’s Objection
 (“Response,” Doc. #66); Debtor’s Supplemental Response to Trustee’s Objection (Doc. #73); Trustee’s
 Supplemental Response/Objection (Doc. #114); and Debtor’s Motion to Compel Trustee to Subpoena Custodian for
 Accounting (Doc. #120). At some point in the proceeding, Mr. Soori indicated that he did not want the Court to
 consider arguments made in the Response filed by his former counsel because he did not think they presented the
 best arguments in support of his exemption claims. See Doc. #90, ¶ 6. Mindful of Mr. Soori’s pro se status, the
 Court has considered the arguments in the Response, but to the extent such arguments conflict with those
 subsequently made by Mr. Soori, the Court will treat them as withdrawn. At any rate, neither set of arguments
 prevails.


                                                           5
Case 1:17-bk-10570            Doc 125       Filed 03/26/19 Entered 03/26/19 12:34:27                        Desc Main
                                           Document     Page 6 of 22


 from attaching the life insurance policy’s unexercised cash surrender value. No. C.A. PC 1994-

 1182, 2002 WL 220786, at *1 (R.I. Super. Feb. 5, 2002).

          In opposition, Mr. Soori maintains that RIGL § 27-4-11 applies to any type of insurance

 product. (Doc. #66). He initially argued that the Annuity was a life insurance policy covered by

 the statute because it contained a death benefit, but now asserts that the Annuity is exempt

 because it is a type of insurance and falls within the ambit of the statute. To bolster his argument,

 he relies on the first five words of the statute: “[i]f a policy of insurance . . . ,” the use of the term

 “insurer” in the definition of annuities in RIGL § 27-4-0.1(a), as well as regulations of the Rhode

 Island Department of Business Regulation and information on the agency’s website, which

 includes a discussion about annuities. 10 Mr. Soori also argues that RIGL § 27-4-11 protects the

 Fidelity Account from the claims of his creditors because the Trustee’s allegedly improper post-

 petition actions changed his status as a “beneficiary” under the Annuity Contract to that of an

 owner and “insured” as referenced in RIGL § 27-4-11.

          B. Exemption Under RIGL § 27-18-24

          Next, the Trustee objects to Mr. Soori’s exemption of the Fidelity Account under RIGL

 § 27-18-24, arguing that the statute is inapplicable because the Annuity Contract is not a “policy

 of accident and sickness.” 11 (Doc. ## 65, 114). She points out that the Annuity Contract does not

 reference loss or death of any person due to illness or accident.



 10
   Specifically, Mr. Soori cites the “State of Rhode Island and Providence Plantations Department of Business
 Regulation’s Insurance Regulations” definition of annuity. Additionally, he points to that department’s “Buyer’s
 Guide for Deferred Annuities” and its explanation that “[a]n annuity is a contract with an insurance company.”
 (Doc. #73).
 11 RIGL § 27-18-24 bars the use of “proceeds, avails, and benefits to be paid by virtue of any policy of accident and
 sickness insurance . . . to pay any debt or liability of the [policy] owner, insured, beneficiary, or any person who may
 have any right under the policy[,]” provided certain conditions are met. RIGL § 27-18-24. The Rhode Island
 legislature construes the phrase “policy of accident and sickness insurance” to “include[] any policy or contract
 covering against loss resulting from sickness or from bodily injury or death by accident, or both.” RIGL § 27-18-1.

                                                            6
Case 1:17-bk-10570           Doc 125      Filed 03/26/19 Entered 03/26/19 12:34:27                     Desc Main
                                         Document     Page 7 of 22


         It appears Mr. Soori has conceded this point. See Doc. ## 66, 73, 120. While he

 references RIGL § 27-18-24 in rejecting the Trustee’s argument that an annuity is not an

 insurance policy, he does not address the statute in any further detail. Little discussion of this

 exemption claim is required by the Court. It is abundantly clear that the statute does not apply

 because the Annuity Contract is not an insurance policy covering loss resulting from “accident or

 sickness.”

         C. Exemption Under RIGL § 27-4-12

         The Trustee’s final argument is that RIGL § 27-4-12 does not protect the Annuity

 proceeds and surrender value from the claims of Mr. Soori’s creditors because he is and has

 always been the Owner of the Annuity under the Annuity Contract, and the statute only protects

 the proceeds from the claims of the named Beneficiary’s creditors. She also maintains that

 informing Fidelity of Mr. Soori’s attainment of the age of majority did not result in an improper

 change of ownership, nor did it impact his alleged “beneficiary status” under Nebraska’s UTMA

 or the Annuity Contract.

          Mr. Soori counters that the Fidelity Account is fully exempt under this statute because he

 was the UTMA/UGMA beneficiary of the Fidelity Account on the Filing Date. Citing

 Nebraska’s Uniform Transfers to Minors Act codified in Neb. Rev. St. §§ 43-2701 to 43-2724

 (“Nebraska’s UTMA”), he argues that this statute controls his designation as the beneficiary of

 the Fidelity Account and “supersedes any definition of ‘beneficiary’ in the [A]nnuity

 [C]ontract.” (Doc. ## 73, 120). The Trustee’s post-petition actions resulting in the reissuance of

 the Annuity Contract in his name, he asserts, did not comply with Nebraska’s UTMA. Thus, he




 See also RIGL § 27-18-19(4) (listing types of insurance exempt from the scope of section 18, including annuity
 contracts containing only certain provisions relating to accident and sickness insurance).


                                                         7
Case 1:17-bk-10570         Doc 125     Filed 03/26/19 Entered 03/26/19 12:34:27                Desc Main
                                      Document     Page 8 of 22


 posits that he was and remains the beneficiary of the Fidelity Account and the account is exempt

 under RIGL § 27-4-12.

  V.     Applicable Bankruptcy Law

         A. Property of the Estate

         As with any bankruptcy exemption determination, the starting point is Bankruptcy Code

 § 541. “The moment a bankruptcy petition is filed, the debtor’s bankruptcy estate is created.” In

 re Seeling, 471 B.R. 320, 322 (Bankr. D. Mass. 2012). The bankruptcy estate consists of “all

 legal or equitable interests of the debtor in property as of the commencement of the case”

 regardless of any restrictions or conditions on the debtor’s interest, unless the so-called

 spendthrift trust provisions of § 541(c)(2) apply. 11 U.S.C. § 541(a)(1); see In re Olson, 424

 B.R. 770, 772 (Bankr. E.D. Mich. 2010) (“Section 541 is intended to be very broad.”). Under

 § 541(c)(2), “[a] restriction on the transfer of a beneficial interest of the debtor in a trust that is

 enforceable under applicable nonbankruptcy law is enforceable in a case under” the Code. See

 also In re Quakenbush, 339 B.R. 845, 848-49 (Bankr. S.D.N.Y. 2006) (noting § 541(c)(2)’s

 relevancy to spendthrift trusts or similar trusts under nonbankruptcy law). Property rights and

 interests in bankruptcy are created and defined by state law. See Youngblut v. Pepmeyer (In re

 Pepmeyer), 275 B.R. 539, 543 (Bankr. N.D. Iowa 2002) (noting that “‘property’ is not defined in

 the Bankruptcy Code and is, therefore, subject to definition under state law”) (citing Nobelman v.

 American Sav. Bank, 508 U.S. 324, 329 (1993)).

         Despite an anti-alienation clause, an annuity may still become property of the bankruptcy

 estate if it does not qualify as a trust under applicable nonbankruptcy law. Under Nebraska law,

 the mere inclusion of such an anti-alienation provision in an annuity contract does not alone

 bring it within the scope of § 541(c)(2). Novak v. Drake (In re Drake), No. 07-21678 (ASD),



                                                     8
Case 1:17-bk-10570        Doc 125    Filed 03/26/19 Entered 03/26/19 12:34:27               Desc Main
                                    Document     Page 9 of 22


 2012 WL 1095501, at *7 (Bankr. D. Conn. Mar. 29, 2012) (holding debtor’s structured

 settlement annuity with an anti-alienation provision was not a “spendthrift trust” under Nebraska

 law). See also Quackenbush, 339 B.R. at 854-55 (concluding New York UGMA account was

 property of the bankruptcy estate and not exempt as a trust under § 541(c)(2) where debtor

 reached age of majority pre-petition).

        B. Exemption of Bankruptcy Estate Assets

        Notwithstanding § 541(a), a debtor may exempt certain property from the bankruptcy

 estate under § 522. The purpose of this section is to “ensure that the individual does not emerge

 from bankruptcy destitute, and . . . has the basic necessities” to obtain a fresh start. Olson, 424

 B.R. at 773-74. A debtor’s available exemptions under § 522 are determined upon the filing of

 the petition. In re Valentine, No. 08-12074-JMD, 2009 WL 3336081, at *4 (Bankr. D.N.H. Oct.

 14, 2009). In Rhode Island, debtors may claim either state or federal exemptions. See 11 U.S.C.

 § 522(b); In re Barbera, 285 B.R. 355, 355 (Bankr. D.R.I. 2002) (noting that “Rhode Island has

 not opted out” of the federal exemption scheme). Debtors “bear the burden of listing and

 claiming their exemptions.” Valentine, 2009 WL 3336081, at *6 (citing Fed. R. Bankr. P.

 4003(a)). Properly claimed exemptions are presumptively valid absent an objection. See 11

 U.S.C. § 522(l). “Therefore, as the objecting party, it is the Trustee’s burden to prove otherwise.”

 Seeling, 471 B.R. at 322 (citing Fed. R. Bankr.P. 4003(c)); see, e.g., In re Andrade, No. 10-

 10444, 2011 WL 1559241, at *1 (Bankr. D.R.I. Mar. 16, 2011); In re Vargas, No. BK 10-13103,

 2011 WL 4482005, at *1 (Bankr. D.R.I. Sept. 27, 2011).

 VI.    Analysis of Mr. Soori’s Exemption Claims

        There is little to no Rhode Island case law analyzing and applying Mr. Soori’s claimed

 exemptions under these state exemption statutes. Thus, Rhode Island’s rules of statutory



                                                   9
Case 1:17-bk-10570       Doc 125      Filed 03/26/19 Entered 03/26/19 12:34:27               Desc Main
                                    Document      Page 10 of 22


 construction and other courts’ application of similar exemption statutes will guide this Court’s

 analysis. See In re Goldman, 70 F.3d 1028, 1029 (9th Cir. 1995) (federal courts must follow a

 state’s rules of statutory construction when construing its homestead exemptions).

        Rhode Island’s overarching principal of statutory construction is:

                 “establishing and effectuating the intent of the Legislature . . . .
                [which is] accomplished [by examining] the language, nature, and
                object of the statute . . . . [and giving] to the words in a statute their
                plain and ordinary meaning, unless a contrary interpretation is
                apparent.” Howard Union of Teachers v. State, 478 A.2d 563, 565
                (R.I. 1984) (citations omitted) . . . “[I]t is axiomatic that ‘this Court
                will not broaden statutory provisions by judicial interpretation
                unless such interpretation is necessary and appropriate in carrying
                out the clear intent or defining the terms of the statute.’” [State v.
                Santos, 870 A.2d 1029, 1032 (R.I. 2005).]

 In re Carpenter, 559 B.R. 551, 557 (Bankr. D.R.I. 2016). See also Western Reserve Life Assur.

 Co. of Ohio v. ADM Associates, LLC, 116 A.3d 794, 798 (R.I. 2015); Miller v. Saunders, 80

 A.3d 44, 50 (R.I. 2013) (applying ordinary meaning to Rhode Island’s Uniform Custodial Trust

 Act’s unambiguous use of phrase “in substance”); Silverman, 2002 WL 220786, at *1 (finding

 plain meaning of RIGL § 27-4-11 clearly demonstrates legislature’s intent).

        A. RIGL § 27-4-11: Rights of Beneficiaries to Proceeds of Policy As Against Creditors

        RIGL § 27-4-11 provides in relevant part:

                If a policy of insurance is effected by any person on that person’s
                own life or on another life in favor of a person other than himself or
                herself, . . . the lawful beneficiary or assignee of the policy, other
                than the insured or the person effecting that insurance . . . , shall be
                entitled to its proceeds and avails against the creditors and
                representatives of the insured and of the person effecting the
                insurance, whether or not the right to change the beneficiary is
                reserved or permitted . . . .

        The statute protects the rights of an insured’s beneficiary to the proceeds of an

 unexercised surrender value of a life insurance policy from the claims of the insured’s creditors.

 Silverman, 2002 WL 220786, at *1, 3 (holding RIGL § 27-4-11 exempts the “proceeds and

                                                   10
Case 1:17-bk-10570        Doc 125     Filed 03/26/19 Entered 03/26/19 12:34:27              Desc Main
                                    Document      Page 11 of 22


 avails” in favor of wife beneficiary of insured husband’s life insurance policy against husband’s

 creditors); Murino v. Reynolds, 550 A.2d 1058, 1058 (R.I. 1988) (stating RIGL § 27-4-11

 “specifically provides that the proceeds of a life insurance policy shall be paid to the ‘lawful

 beneficiary’”). Its plain meaning evinces the General Assembly’s intent to safeguard the rights

 and interests of an insured’s beneficiary from the insured’s creditors “by exempting [life

 insurance policies] from their reach.” Silverman, 2002 WL 220786, at *2-3 (citing reasoning in

 Murphy v. Casey, 184 N.W. 783, 784 (Minn. 1921) (rejecting argument that cash surrender value

 was subject to claims of insured’s creditors where outcome would “wholly destroy the intent of

 the statute and deprive beneficiaries . . . of the protection the [Minnesota] Legislature intended to

 secure to them” )). See generally In re May, 478 B.R. 431, 436 (Bankr. D. Colo. 2012)

 (explaining that states enacted “[exemption] statutes to protect life insurance proceeds . . . [by]

 exempting proceeds from the claims of creditors of the purchaser of the insurance (usually the

 insured) . . . [and] safeguarding proceeds against claims of creditors of the beneficiaries”).

        The key to applying RIGL § 27-4-11 is that the instrument under which such proceeds

 are payable must be a life insurance policy. The Annuity Contract before the Court is not a life

 insurance policy; ipso facto RIGL § 27-4-11 does not entitle Mr. Soori to exempt the Fidelity

 Account or the Annuity from his bankruptcy estate. Mr. Soori’s argument that RIGL § 27-4-11

 applies to any type of insurance, including annuities, is predicated upon on an overly broad

 reading of the statute’s first five words—“[i]f a policy of insurance”—and his belief that

 annuities are insurance products. As discussed below, the Rhode Island Supreme Court, although

 not interpreting this precise statute, refused to construe a Rhode Island statute’s use of the words

 “any insurance contract” to include a variable annuity with a death benefit. See Western, 116

 A.3d at 801 (holding that Rhode Island’s insurable interest requirement only applies to life



                                                  11
Case 1:17-bk-10570        Doc 125     Filed 03/26/19 Entered 03/26/19 12:34:27             Desc Main
                                    Document      Page 12 of 22


 insurance because “any insurance contract upon the life or body of another individual” is

 synonymous with life insurance) (emphasis added).

        RIGL § 27-4-11’s exclusive application to life insurance policies is evidenced by

 qualifying words that Mr. Soori disregards. These critical words specifically refer to an insurance

 policy that “is effected by any person on that person’s own life or on another life in favor of a

 person other than himself or herself.” RIGL § 27-4-11 (emphasis added). This qualifying

 language reflects the legislature’s goal of protecting a beneficiary’s right to the proceeds and

 unexercised surrender value of a life insurance policy. Silverman, 2002 WL 220786, at *1.

        Mr. Soori incorrectly assumes that annuities and life insurance (or other types of

 insurance) are treated similarly under Rhode Island law or are structural equivalents. A state’s

 “[t]reatment of annuities . . . is contextual.” See NationsBank of N.C., N.A. v. Variable Annuity

 Life Ins. Co., 513 U.S. 251, 261 (1995). “States generally classify annuities as insurance when

 defining the powers of insurance companies and state insurance regulators . . . . [but] have

 resisted [the] lump classification of annuities as insurance.” Id.

        Rhode Island law describes annuities as:

                all agreements to make periodic payments for a certain period
                or where the making or continuance of all or some of a series of
                the payments, or the amount of any payment, depends on the
                continuance of human life, except payments made in connection
                with a life insurance policy. . . .

 RIGL § 27-4-0.1(a) (emphasis added). Significantly, this definition expressly excludes

 “payments made in connection with a life insurance policy,” demonstrating the General

 Assembly’s intent to treat annuities as separate and functionally distinct agreements. This is

 further underscored by the definition of life insurance provided in RIGL § 27-4-0.1(c), which




                                                  12
Case 1:17-bk-10570            Doc 125       Filed 03/26/19 Entered 03/26/19 12:34:27                       Desc Main
                                          Document      Page 13 of 22


 defines life insurance as “every insurance upon the lives of human beings and every insurance

 appertaining to that life” and omits any reference to annuities.

          The Annuity’s death benefit does not alter its structural distinction from life insurance or

 its treatment under this exemption statute. In Western Reserve Life Assurance Company of Ohio

 v. ADM Associates, LLC, the Rhode Island Supreme Court regarded “an annuity policy with an

 elective death benefit to be separate and distinct from a life insurance policy.” 116 A.3d at 799.

 Addressing the application of RIGL § 27-4-27(a)’s insurable interest requirement, 12 it reasoned

 that “if the General Assembly intended the insurable interest requirement . . . to apply to annuity

 policies as well as to life insurance policies, then the Legislature would have expressly so

 indicated within the language of the section.” Id. at 801 (citing statutes that expressly refer to

 both life insurance and/or annuities and apply to both, including RIGL §§ 27-4-12, 27-4-24 and

 27-4-26).

          The General Assembly’s treatment of annuities as facially and functionally distinct from

 life insurance policies is apparent when comparing Mr. Soori’s Annuity to a typical life

 insurance policy. A life insurance policy provides “a guaranteed, set sum . . . . to a beneficiary or

 beneficiaries only upon the death of the insured.” Id. at 800 (emphasis in original). In contrast,

 Mr. Soori’s Annuity is akin to an investment vehicle, providing for both the liquidation of the

 Annuity to obtain the accumulated increase in value over time (with the risk of loss of value) and

 periodic payments during his life payable on the date stated in the Annuity Contract. Id. at 800;

 May, 478 B.R. at 433-34 (describing modern variable annuities as investment vehicles) (citing



 12
   This section provides: “No person shall procure or cause to be procured any insurance contract upon the life or
 body of another individual unless the benefits under the contract are payable to the individual insured or his or her
 personal representatives, or to a person having, at the time when the contract was made, an insurable interest in the
 individual insured.” RIGL § 27-4-27(a).


                                                           13
Case 1:17-bk-10570        Doc 125     Filed 03/26/19 Entered 03/26/19 12:34:27              Desc Main
                                    Document      Page 14 of 22


 SEC v. Variable Annuity Life Ins. Co. of America, 359 U.S. 65, 70-71 (1959) (describing the

 advent of variable annuities)); Bryan v. Stanton (In re Bryan), 466 B.R. 460, 467-68 (B.A.P. 8th

 Cir. 2012) (noting that “whereas a life insurance contract is normally funded in regular intervals

 and payable at death, the Annuity was funded only at its inception and is payable at a pre-

 determined date”). Mr. Soori’s Annuity falls within the General Assembly’s definition of

 annuities under RIGL § 27-4-0.1(a) and is outside the scope of RIGL § 27-4-11.

        B. RIGL § 27-4-12: Exemption from Encumbrance, Transfer, or Claims of Creditors

        The last exemption Mr. Soori invokes is RIGL § 27-4-12. The Trustee argues that this

 statutory exemption is unavailing to Mr. Soori because it does not permit him as the Annuity

 Owner and Annuitant to shield the Fidelity Account and its proceeds from the claims of his

 creditors. In turn, Mr. Soori asserts that the exemption applies because he is a “beneficiary”

 under Nebraska’s UTMA, and believes that the Trustee’s post-petition actions improperly

 changed his designation from “beneficiary” to the Annuity Owner. Mr. Soori misunderstands

 Nebraska’s UTMA and its application to the present case. Quite simply, his argument fails to

 account for the consequences of attaining the age of majority years before he filed bankruptcy.

                1. Operation of the Nebraska UTMA

         Nebraska’s UTMA applies to transfers made after July 15, 1992, where, “at the time of

 the transfer the transferor, the minor, or the custodian is a resident of [Nebraska] or the custodial

 property is located in [Nebraska,]” and

                [t]he instrument by which the transfer purports to have been made
                uses in substance the designation as custodian . . . under the Uniform
                Transfers to Minors Act of any other state, and the application of the
                Nebraska Uniform Transfers to Minors Act is necessary to validate
                the transfer.

 Neb. Rev. St. §§ 43-2703, 43-2722(2).



                                                  14
Case 1:17-bk-10570            Doc 125      Filed 03/26/19 Entered 03/26/19 12:34:27                       Desc Main
                                         Document      Page 15 of 22


          Custodial property is created and transferred “whenever . . . [t]he ownership . . . of

 a[n] . . . annuity contract is . . . [r]egistered with the issuer in the name of the transferor . . .

 followed in substance by the words: as custodian for . . . (name of minor) under the Nebraska

 Uniform Transfers to Minors Act . . . .” Id. § 43-2710(1)(c)(i). This creates a single

 custodianship between the designated custodian and minor and the custodian holds the custodial

 property solely for the minor’s benefit. See id. § 43-2711. The transfer is “irrevocable, and the

 custodial property is indefeasibly vested in the minor . . . .” Id. § 43-2712(2). See Pepmeyer, 275

 B.R. at 544 (explaining UTMA’s purpose “to facilitate the easy inter-vivos transfers of assets to

 minors”); Dally v. Bank One, Chicago, N.A. (In re Dally), 202 B.R. 724, 727-28 (Bankr. N.D. Ill.

 1996) (same). Upon the minor’s attainment of the age of majority, the custodianship terminates,

 and the custodian must transfer any custodial property to the minor. See Neb. Rev. St. § 43-2721.

          The parties agree that Mr. Soori’s father opened the Fidelity Account and purchased the

 Annuity in a custodial capacity under Nebraska’s UTMA for Mr. Soori when he was a minor.

 The transaction irrevocably vested ownership of the Annuity in Mr. Soori while he was a

 minor. 13 Under Nebraska’s UTMA, once Mr. Soori reached the age of 19 his status as a “minor

 beneficiary” automatically terminated. See Neb. Rev. St. § 43-2721(2). Consequently, Mr. Soori

 gained an immediate possessory interest in the Fidelity Account with the concomitant legal right

 to complete control over the Annuity under the Annuity Contract. In short, on that date there was

 no custodian holding legal title for his benefit, he was no longer a minor beneficiary under


 13
   Although Mr. Soori’s father completed the Application “as custodian” for Mr. Soori, the omission of the magic
 words “under Nebraska Uniform Transfers to Minors Act” does not negate the validity of the inter-vivos gift under
 the statute. See Pepmeyer, 275 B.R. at 544; Miller, 80 A.3d at 50 (holding ordinary meaning of “in substance” does
 not require verbatim recitation of statute’s suggested language). Based on the Application, there is no doubt that Mr.
 Soori’s father had the donative intent to purchase the Annuity and establish the Fidelity Account under Nebraska’s
 UTMA for his son’s benefit; he named himself “as custodian” for his minor son, checked the “UGMA/UTMA” box
 for contract type, and used Mr. Soori’s social security number for the Owner, Annuitant, and Beneficiary (Mr.
 Soori’s probate estate).


                                                          15
Case 1:17-bk-10570        Doc 125      Filed 03/26/19 Entered 03/26/19 12:34:27               Desc Main
                                     Document      Page 16 of 22


 Nebraska’s UTMA, and the Annuity Contract’s express terms exclusively governed his interest

 in the Annuity’s proceeds.

                 2. The Annuity Contract

         The interpretation of Mr. Soori’s Annuity Contact is a matter of law. Renter v.

 Siedenburg, 739 N.W.2d 216, 223 (Neb. Ct. App. 2007). See also Quillen v. Macera, 160 A.3d

 1006, 1011 (R.I. 2017) (stating that “[c]hanging a beneficiary designation in an annuity policy is

 a matter of contract”). Nebraska law provides that, “[w]hen the terms of a contract are clear, a

 court may not resort to rules of construction.” Renter, 739 N.W.2d at 223. Terms are “accorded

 their plain and ordinary meaning” and the Court will ascertain the parties’ intention from “the

 plain language of the contract.” Id.

         The definitional section of the Annuity Contract defines the owners of the Annuity as

 “[t]he person(s) who has (have) the ownership rights and privileges of the [Annuity] Contract.”

 (Annuity Contract, Doc. #108-2, at 11). “The [o]wner(s) is (are) named on the application and

 may be changed as provided in” the Annuity Contract. Id. It defines annuitant as “[t]he person on

 whose life monthly annuity payments depend.” Id. at 10. Finally, and most significant to the

 Court’s analysis, it defines beneficiary as “[t]he person or persons who receive the proceeds in

 the event of the death of all of the [o]wners or the [a]nnuitant.” Id. In turn, this last definition

 identifies who the persons or entities to whom the Annuity Contract’s “Protection of Proceeds”

 provision applies. This provision states that “[p]ayments under [the Annuity] Contract may not

 be assigned by any [b]eneficiary prior to the time they are due . . . . [and] [t]o the extent allowed

 by law, payments are not subject to the claims of creditors or to legal process.” Id. at 12. Clearly,

 the provision restricts the rights of the Annuity Beneficiary, Mr. Soori’s probate estate. Contrary




                                                    16
Case 1:17-bk-10570        Doc 125      Filed 03/26/19 Entered 03/26/19 12:34:27            Desc Main
                                     Document      Page 17 of 22


 to his argument, the “Protection of Proceeds” provision has never restricted Mr. Soori’s rights

 because he has always been the Owner and Annuitant under the Annuity Contract.

         Because the custodial property—the Fidelity Account, the Annuity, and the Annuity

 Contract—were indefeasibly vested in Mr. Soori and only managed by his custodian father until

 Mr. Soori’s 19th birthday, the Trustee’s post-petition notification to Fidelity of Mr. Soori’s

 adulthood was entirely appropriate. Nor was the reissuance of the Annuity Contract to reflect Mr.

 Soori’s exclusive ownership of the Annuity improper. Fidelity’s actions did not constitute an

 actual or invalid change of ownership under the Annuity Contract as Mr. Soori asserts. Further,

 in no way did reissuance of the contract result in Mr. Soori’s removal as a previously designated

 minor beneficiary under Nebraska’s UTMA because the custodianship was only effective while

 he remained a minor. Hence, the actions of the Trustee and Fidelity were administrative acts in

 compliance with Nebraska’s UTMA requirements and in furtherance of its purpose.

                 3. Application of RIGL § 27-4-12

         Having determined that Mr. Soori’s designation as a minor beneficiary during the

 custodianship does not render him the Beneficiary under the Annuity Contract, the Court must

 now determine whether RIGL § 27-4-12 protects the Annuity proceeds from the claims of Mr.

 Soori’s creditors. This statute states:

                 Any policy of life or endowment insurance or any annuity contract
                 may provide that the proceeds of or payments under it shall not be
                 subject to transfer, anticipation, or commutation or encumbrance by
                 any beneficiary other than the insured or the purchaser of the
                 annuity, and shall not be subject to the claims of a creditor of any
                 beneficiary or any legal process against the beneficiary.
 RIGL § 27-4-12.

         This anti-alienation statute appears to be the only specific Rhode Island exemption that

 applies to nonqualified annuities such as Mr. Soori’s Annuity. See RIGL § 9-26-4(11) and (12)


                                                  17
Case 1:17-bk-10570         Doc 125     Filed 03/26/19 Entered 03/26/19 12:34:27              Desc Main
                                     Document      Page 18 of 22


 (exempting certain qualified retirement annuities from claims of creditors). Although there is no

 Rhode Island case law or legislative commentary addressing RIGL § 27-4-12’s application, the

 statute’s plain and unambiguous language shows the legislature’s intent to protect annuity

 proceeds and payments from improvident actions by beneficiaries and out of the reach of their

 creditors. Courts addressing similar “anti-alienation” exemption statutes enacted in other states

 share this view. See May, 478 B.R. at 435 (applying Colo. Rev. Stat. § 10-7-106); Olson, 424

 B.R. at 774-75 (applying Mich. Comp. Laws § 500.4054 and the use of “insured” in the statute to

 include annuity owner).

         Placing such exemption statutes in their historical context is helpful. During the 1920s

 and 1930s, “legislatures across the country began passing two types of statutes to protect life

 insurance proceeds.” May, 478 B.R. at 436. These statutes exempted the “proceeds from the

 claims of creditors of the purchaser of the insurance (usually the insured) . . . and safeguard[ed

 policy] proceeds against claims of creditors of the beneficiaries.” Id. (citing Sterling Pierson,

 Recent Legislation Preserving Insurance Proceeds for Beneficiaries, 16 A.B.A. J. 22, 23

 (1930)). Considering this background and the General Assembly’s enactment of RIGL § 27-4-12

 in 1931, it is likely that it was initially intended to “protect life insurance proceeds paid by an

 insurance company to a beneficiary, in installments or through an annuity, from the creditors of

 that beneficiary.” May, 478 B.R. at 437 (discussing legislative policy of similar Colorado

 exemption statute enacted in 1925). RIGL § 27-4-12’s use of “any annuity contract” expands its

 application to non-insurance related annuities, such as the deferred variable Annuity at issue

 here.

         The Court’s review of case law interpreting similar state exemption statutes supports its

 conclusion that the protections provided by such statutes are limited to beneficiaries (whose



                                                   18
Case 1:17-bk-10570        Doc 125      Filed 03/26/19 Entered 03/26/19 12:34:27                Desc Main
                                     Document      Page 19 of 22


 rights are restricted under the annuity contract) and does not extend to the annuity owner or

 annuitant. Two cases in particular are most persuasive.

         In In re May, the bankruptcy court analyzed the application of Colo. Rev. Stat. § 10-7-

 106 (“Colorado Statute”) to the debtor-wife’s non-insurance-related annuity. May, 478 B.R. at

 435. The Colorado Statute provides:

                 Whenever, under the terms of any annuity or policy of life
                 insurance, . . . issued by any insurance company, domestic or
                 foreign, lawfully doing business in this state, the proceeds are
                 retained by such company at maturity or otherwise, no person,
                 other than the insured, entitled to any part of such proceeds or any
                 installment of interest due or to become due thereon shall be
                 permitted to commute, anticipate, encumber, alienate, or assign
                 the same, or any part thereof, if such permission is expressly
                 withheld by the terms of such policy or supplemental
                 agreement; and, if such policy or supplemental agreement so
                 provides, no payments of interest or of principal shall be in any
                 way subject to such person’s debts, contracts, or engagements nor
                 to any judicial processes to levy upon or attach the same for payment
                 thereof.
 Id. (citing Colo. Rev. Stat. § 10-7-106) (emphasis in the original). Like its Rhode Island

 counterpart, the Colorado statute “prohibits a beneficiary other than an ‘insured’ from assigning

 an interest in an annuity or life insurance policy . . . . [and further states] that the proceeds of

 either an annuity or life insurance policy shall not be subject to ‘such person’s debts.’” Id.

 Reducing the statute to its core, the May court identified three basic requirements for the statute

 to apply: “(1) the entity issuing the annuity or insurance policy must retain the proceeds; (2) the

 annuity or policy must have specific language restraining the alienation of proceeds by persons;

 and (3) the person claiming its protection must not be ‘the insured.’” Id. at 438.

         Concluding that the third requirement was not met, the bankruptcy court emphasized that

 the statute gives the insured “alienation and assignment rights, but protects only those

 beneficiaries who have no such control over proceeds.” Id. at 440. Like an insured, an annuity


                                                    19
Case 1:17-bk-10570       Doc 125     Filed 03/26/19 Entered 03/26/19 12:34:27              Desc Main
                                   Document      Page 20 of 22


 owner has certain rights affecting annuity proceeds, including “the power to assign the annuity,

 surrender the annuity, and designate beneficiaries.” Id. at 441. As a result, equating the debtor-

 wife who owned the annuity with the “insured” acknowledged those rights while protecting

 powerless beneficiaries from their own financially irresponsible actions and from their creditors.

 Id at 440. The bankruptcy court’s interpretation of the term “insured” as analogous to an annuity

 owner is harmonious with the exemption’s historical policy goals in the context of a non-

 insurance-related annuity. Id. at 440.

        The bankruptcy court in In re Olson made the same determination when addressing a

 similar Michigan exemption statute, Mich. Comp. Laws § 500.4054 (“Michigan Statute”). See

 Olson, 424 B.R. at 771. The Olson court held that the Michigan Statute did not exempt a debtor

 owner’s partial interest in an annuity. Id. The Michigan Statute states:

                (1) Any authorized life insurer shall have power to hold the proceeds
                of any life or endowment insurance or annuity contract issued by it
                (a) upon such terms and restrictions as to revocation by the insured
                and control by beneficiaries; (b) with such exemptions from legal
                process and the claims of creditors of beneficiaries other than
                the insured; and (c) upon such other terms and conditions,
                irrespective of the time and manner of payment of said proceeds, as
                shall have been agreed to in writing by such insurer and the insured
                or beneficiary.

                ...

                (3) Any life or endowment insurance or annuity contract issued by
                a domestic, foreign or alien insurer may provide that the proceeds
                thereof or payments thereunder shall not be subject to the claims
                of creditors of any beneficiary other than the insured or any
                legal process against any beneficiary other than the insured; and
                if the said contract so provides, the benefits accruing thereunder to
                such beneficiary other than the insured shall not be transferable nor
                subject to commutation or encumbrance, or to process.

 Id. at 774 (citing Mich. Comp. Laws § 500.4054) (emphasis in original).




                                                  20
Case 1:17-bk-10570       Doc 125     Filed 03/26/19 Entered 03/26/19 12:34:27              Desc Main
                                   Document      Page 21 of 22


        The Olson court explained that “[a] straightforward reading of this statute discloses that it

 does not protect the insured against claims his or her creditors make on the proceeds of the

 insurance or annuity fund.” Id. at 774 (emphasis in original). Rather, it “protect[s] the insurer

 from claims that beneficiaries’ creditors make on the proceeds of the fund,” equating the debtor

 with the “insured” under the statute. Id. (emphasis in original).

        Unfortunately for Mr. Soori, the bottom line is that RIGL § 27-4-12 does not exempt the

 Fidelity Account and the Annuity from the bankruptcy estate and his creditors. The Court agrees

 with the May and Olson courts’ reasoning, and concludes that RIGL § 27-4-12’s use of the term

 “insured” also encompasses an annuity owner. On the Filing Date, Mr. Soori was the adult

 Owner under the Annuity Contract with the contractual rights to assign the Annuity, designate

 beneficiaries under the Annuity, and surrender the Annuity and receive the liquidation proceeds.

 Because his probate estate is the named Beneficiary under the Annuity Contract, he may not

 avail himself of the benefits the Annuity Contract’s Protection of Proceeds provision and RIGL

 § 27-4-12’s protection afforded the Annuity Beneficiary. The Court’s conclusion effectuates the

 terms of the Annuity Contract and the statute’s limited application to named annuity

 beneficiaries. By excluding the “insured or the purchaser of the annuity” from the category of

 persons within the scope of an annuity anti-alienation provision, RIGL § 27-4-12 acknowledges

 the contractual rights of an annuity’s owner, while limiting its protection of the annuity proceeds

 to the named annuity beneficiaries who, as non-owners, lack the power to exercise dominion and

 control over an annuity policy.




                                                  21
Case 1:17-bk-10570      Doc 125     Filed 03/26/19 Entered 03/26/19 12:34:27         Desc Main
                                  Document      Page 22 of 22


VII.    Conclusion

        The Trustee’s objection to the exemption of the Fidelity Account and the Annuity within

 it under RIGL §§ 27-4-11, 27-18-24, and 27-4-12 is SUSTAINED. The Trustee’s limited

 objection to the exemption of the Fidelity Account under RIGL § 9-26-4(16) is SUSTAINED to

 the extent that the exempted amount exceeds $6,400.


 Date: March 26, 2019                               By the Court,


                                                    _____________________________
                                                    Diane Finkle
                                                    U.S. Bankruptcy Judge




                                               22
